By the Court, Crockett, J.:
On the filing of the petition by Enos, and the service on Wright of the notice required by the statute, the Court acquired jurisdiction to adjudicate the question of insanity and to appoint a guardian. On determining that Wright was insane, the Court had authority to select a guardian, and its discretion in the selection of a proper person was in no degree restricted by the fact that in his petition Enos prayed that he himself be appointed. Under that petition, *595the Court had authority to exercise its discretion as to the person to be appointed. It appointed Enos, coupled with a condition that he execute a proper bond, as required by the statute. The law annexes this condition to the appointment, and the Court had no power to dispense with it. After a sufficient time had been allowed for that purpose, Enos failed to execute the bond, and his appointment remained ineffectual and incomplete. He never became the guardian of Wright, and the proceeding remained in fieri until a guardian was appointed and qualified. The Court did not lose its jurisdiction to appoint a guardian, because the person first selected failed to qualify. Wright had his day in Court, was notified of the proceeding, and was bound to take notice that Enos failed to qualify, and that the Court would appoint another in his stead. Having had one notice of the first step in the proceeding, Wright was bound to take notice of every subsequent step until a guardian was appointed and qualified, or the application otherwise definitely disposed of. The order appointing the plaintiff recites the fact that he was appointed because Enos failed to give the requisite bond. His appointment was not a step in a new and original proceeding commenced by him, but in the former proceeding commenced by Enos. The plaintiff, it is true, file a petition praying that he be appointed guardian; but this was superfluous, as the Court had authority to appoint him without any petition for that purpose; and the order shows on its face that he was appointed in the original proceeding, for the reason that Enos had failed to give the requisite bond.
We are, therefore, of opinion that the appointment of the plaintiff was valid.
Order and judgment reversed, and cause remanded for a new trial.